Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment, dated 12/06/2021, overcomes the previously set forth claim objections and 35 USC 112 rejections.

Allowable Subject Matter
Claims 28-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious “wherein the horizontal sensor screw spindle, horizontal screw spindle, or the steel wire rope is being fixedly housed inside an axial bore in the actuator piston rod, wherein the horizontal sensor screw spindle or the steel wire rope is being insulated from a control fluid by means of an insulating piston rod and a seal located in the actuator piston rod, the insulating piston rod is being fixed to a bottom of the actuator; wherein a rotation of the regulating piston is blocked by means of a parallel key located on a rear outer rim of an actuator body and attached to the actuator body, the regulating piston has a matching groove on its inner side where the parallel key slides and thus prevents unwanted rotation of the regulating piston” in combination with the other limitations set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JESSICA CAHILL/Primary Examiner, Art Unit 3753